CASE, Judge.
This is an appeal from a judgment of conviction for possession of marijuana and a narcotic drug.
Defendant was tried to a jury, found guilty and sentenced to a prison term.
The facts and reasoning necessary for a determination of this matter are the same as found in State v. Byers, 15 Ariz.App. 3, 490 P.2d 580 (1971). Said facts and reasoning are incorporated herein.
Since the search violated appellant’s Fourth and Fourteenth Amendments rights, *3the evidence seized as a result thereof was inadmissible. Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961).
The judgment of conviction is reversed.
STEVENS, P. J., and DONOFRIO, J., concur.